DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1, 3, 4 and 8-10 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the refrigerating and freezing device, comprising: the storage container disposed in the storage space, and the storage container has an air-conditioning freshness-keeping space therein; a modified atmosphere film assembly having at least one modified atmosphere film and an oxygen-rich gas collecting chamber, wherein a surrounding space of the modified atmosphere film assembly is communicates with the air-conditioning freshness-keeping space, and the modified atmosphere film assembly is configured such that more oxygen in the airflow in the surrounding space of the modified atmosphere film assembly permeates through the modified atmosphere film to enter the oxygen-rich gas collecting chamber relative to the nitrogen in the airflow in the surrounding space of the modified atmosphere film assembly; wherein the storage container is a drawer assembly and comprises: a drawer cylinder having a forward opening and disposed in the storage space; and a drawer body slidably mounted in the drawer cylinder, to be outwardly withdrawn from and inwardly inserted into the drawer cylinder operatively from the forward opening of the drawer cylinder; Page 2Application No.: 16/468,278 an accommodating chamber communicating with the 
The following references (JP 2004360948 A) to TOYOSHIMA, MASASHI, and (CN 201199115 Y) to TAO X et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

11/17/2021